NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

JAMES MARCUS BIDDLE,                     )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-4610
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed December 5, 2018.

Appeal from the Circuit Court for
Highlands County; Peter F. Estrada,
Judge.

Howard L. Dimmig, II, Public Defender,
and Rachel Roebuck, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Senior Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.